Per Curiam.

Leave to file’ petition for writs of mandamus or certiorari granted, and on consideration thereof and of the record presented therewith it is ordered that an appeal be,-and it is hereby, allowed, *604without prejudice, from the judgment of the Supreme Court of the Territory of Hawaii in the case of Bierce, Limited (a corporation), v. Hutchins, Trustee, on appellant giving bond in the penal sum of $1,000, conditioned according to law aiid approved by the Chief Justice of said Supreme Court or an associate justice thereof.
Mr. Charles H. Aldrich for petitioner.